DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 8 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiyama (US 9,566,825).
With respect to claims 1 and 8, Kamiyama teaches a vehicle wheel (Fig.1) including a wavelength tube member (Fig.1, Item 10), the vehicle wheel comprising spokes; a cylindrical rim (Fig.1, Item 11) connecting first and second circumferential portions of the spokes; and the wavelength tube member (Fig.1, Item 10) accommodated on the cylindrical rim between the first and second circumferential portions of the spokes and configured to cancel sound wave generated in a cavity formed between the cylindrical rim and a tire, wherein the wavelength tube member includes a rim seating portion (Fig.3, Item 25) being in contact with and accommodated on an external surface of the cylindrical rim (Fig.3, Item 11d); and a plurality of wavelength tube portions formed on the cylindrical rim seating portion (Fig.1).  
Regarding claim 8, Kamiayama teaches wherein the cylindrical rim has seating protrusions (Fig.3, Items 17a and 17b) formed to be protruded and extending in a circumferential direction of the cylindrical rim, and spaced from each other in the circumferential direction of the cylindrical rim by a distance corresponding to a width of the wavelength tube member (Fig.3, Item 10).
With respect to claims 2, 9 and 10, Kamiyama teaches wherein each of the plurality of wavelength tube portions (Fig.1, Items 10) is spaced from each adjacent wavelength tube portion along the cylindrical rim in a circumferential direction of the cylindrical rim.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 5, 11 – 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (US 9,566,825) in view of Ikeda et al. (WO 2005/068223).
  With respect to claims 3 and 11, Kamiyama teaches the limitations already discussed in a previous rejection, but fails to disclose wherein each of the wavelength tube portions is in a shape of a tube in which a first end portion thereof is opened and a second end portion thereof is closed.  
On the other hand, Ikeda et al. teach a vehicle wheel comprising wavelength tube portions (Fig.1, Items 4) is in a shape of a tube in which a first end portion thereof is opened (Fig.1, Item 4a) and a second end portion thereof is closed (Fig.1).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Ikeda et al. configuration with the Kamiyama design because it would permit the wavelength tube portions to behave like ¼-wave resonators, which exhibit a simpler design that the Helmholtz resonators and still efficiently attenuate sound. 
With respect to claims 4 and 12, Kamiyama teaches wherein the cylindrical rim (Fig.1, Item 11) has a seating groove (Fig.1, Item 11d) formed thereon along a circumferential direction of the cylindrical rim, and a rim seating portion (Fig.1, Item 25b) is inserted and mounted into the seating groove.  
With respect to claims 5, 13 and 16,  Kamiyama teaches wherein the wavelength tube member further includes a plurality of fixing portions (Fig.2, Item 19) formed to be protruded from the rim seating portion and extending in an axial direction of the cylindrical rim, and wherein the cylindrical rim has a plurality of fixing grooves (Fig.1, Item 15a) formed on the external surface of the cylindrical rim and extending from the seating groove in the axial DB2/ 36755600.213direction of the cylindrical rim to allow the fixing portions to be inserted into the fixing grooves.  

Allowable Subject Matter

Claims 6, 7, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 17, 2022